By the Court. —
Benning, J.
delivering the opinion.
Ought the Court to have sustained the plaintiff’s motion to enter up judgment against the garnishee ?
At the time when this motion was made, the plaintiff had not obtained judgment against the defendant.
The fifteenth section of the attachment Act of 1856, contemplates, that no judgment shall be entered up against the garnishee, until judgment has been obtained against the defendant. Acts of ’56, 39.
To the same effect, was the old law. Cobb Dig. 70, 71, and 73.
Besides, we incline to think, that if the garnishee’s answer is in, by such a time during the term to which it is returnable, as will admit an issue to be formed on it, and to be tried at that term, it is well in.
We also incline to think, that it is competent for the Court to extend the garnishee’s time of answering, from the first term, to a subsequent term.
The judgment of the Court below ought, we think, to be affirmed.
Judgment affirmed.